                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JANE DOE,

        Plaintiff,
                                                                      Case No. 1:18-cv-1231
 v.
                                                                      HON. JANET T. NEFF
 BEN CARSON, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       The matter is presently before the Court on Plaintiff’s objections to the Magistrate Judge’s

Report and Recommendation, recommending that this Court deny Plaintiff’s Motion to Retain

Anonymity. The Magistrate Judge further recommends that Plaintiff either amend her complaint

to properly identify herself or this action be dismissed for lack of jurisdiction. In accordance with

28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration

of those portions of the Report and Recommendation to which objections have been made. The

Court denies the objections and issues this Opinion and Order.

       Plaintiff’s objections concern the second factor that courts consider in determining whether

a plaintiff should be permitted to prosecute an action anonymously, to wit: whether prosecution

of the action will compel the plaintiff to disclose information “of the utmost intimacy.” Plaintiff

argues that in considering this factor, the Magistrate Judge did not adequately weigh the stigma of

mental illness (Pl. Obj., ECF No. 26 at PageID.120). Plaintiff argues that merely submitting her

medical records under seal, as the Magistrate Judge suggested, does not sufficiently accommodate
her disability (id.). According to Plaintiff, she will “never be able to work again if the court insists

on putting a permanent record on the internet of this illness in her real name” (id. at PageID.121).

       Plaintiff’s argument demonstrates her disagreement with the manner in which the

Magistrate Judge weighed the second factor, but Plaintiff’s argument fails to demonstrate any

factual or legal error by the Magistrate Judge. The Court agrees with the Magistrate Judge that

concerns about stigma and scrutiny from prospective employers do not involve information “of

the utmost intimacy”; rather, they constitute the type of concerns harbored by other similarly

situated litigants who file lawsuits under their real names. Further, even assuming arguendo that

Plaintiff satisfied the second factor, the second factor is not dispositive. Plaintiff’s argument fails

to demonstrate any error in the Magistrate Judge’s ultimate conclusion that all four factors,

considered together, do not demonstrate the exceptional circumstances necessary to remove this

case from the general rule requiring that a plaintiff’s complaint “must name all the parties.”

Therefore, the Court, in its discretion and consistent with the Magistrate Judge’s recommendation,

will deny Plaintiff’s motion and require Plaintiff to file an Amended Complaint to properly identify

herself in compliance with Federal Rule of Civil Procedure 10(a), or this action will be dismissed

for lack of jurisdiction. Accordingly:

       IT IS HEREBY ORDERED that the Objections (ECF No. 26) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 20) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Retain Anonymity (ECF No. 12)

is DENIED for the reasons stated in the Report and Recommendation.




                                                   2
       IT IS FURTHER ORDERED that if Plaintiff fails to amend her complaint to identify

herself by her legal name within twenty-one (21) days after entry of this Opinion and Order, then

this matter will be dismissed for lack of jurisdiction.



Dated: May 3, 2019                                           /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                                  3
